DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT-EMITTING DISPLAY PANEL COMPRISING CONCAVE STRUCTURE AND CONVEX MICROLENS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "each of the plurality of light-emitting pixels comprises…a convex microlens… each of the plurality of light-emitting pixels comprises a plano-convex lens".  It is unclear why claim 5 recites two distinct “a convex microlens” and “a plano-convex lens” for a convex microlens 24 as shown in Fig. 2.  Claims 6-7, which depend from claim 5, are rejected by virtue of their dependencies.   
Claim 6, recites the limitation "a focal point of the plano-convex lens".  “a focal point” in claim 6 and “a focal point” in claim 1 both appear to be referring to the identical focal point P.  Furthermore, there is insufficient antecedent basis for “the plano-convex lens” in claim 6, which directly depends from claim 2.  Claim 7, which depends from claim 6, is rejected by virtue of its dependency.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2016/0087018 A1; hereinafter “Shim”).
Regarding Claim 1, referring to Fig. 5 and related text, Shim teaches an organic light-emitting display (OLED) panel, comprising: a substrate (100) (paragraph 41); and a light-emitting pixel array (an OLED display comprising a plurality of pixel regions) disposed on the substrate and comprising a plurality of light-emitting pixels (a plurality of pixel regions) (paragraphs 34); each of the plurality of light-emitting pixels comprises a concave structure (120 having 122), a light-emitting layer (130), a planarization layer (600), and a convex microlens (302) which are sequentially stacked up and aligned up on the substrate in such a manner that light photons emitted in an angle perpendicular to the light-emitting layer (light showing as an arrow perpendicular to 130) on the concave structure pass through a focal point of the convex microlens (a focal point where light perpendicular to 130 converges with other emitted light from 130 as shown in fig. 5) (paragraphs 40-45 and 64-66).
Regarding Claim 2, Shim teaches wherein the concave structure comprises a rotationally symmetric curvature with its rotationally symmetric axis coinciding with an optical axis of the corresponding convex microlens in the same light-emitting pixel (fig. 5).
Regarding Claim 3, Shim teaches wherein the light-emitting layer is conformally laminated on the concave structure (fig. 5).
Regarding Claim 5, Shim teaches wherein each of the plurality of light-emitting pixels comprises a plano-convex lens (302) which has a flat surface facing towards the light-emitting layer, and a convex surface (fig. 5).
While Shim is silent regarding a functional formula in claim 5, Shim teaches each and every limitation of claim 5 including the plano-convex lens as discussed above.  It is also noted that claim 5 does not require any additional structural limitation to distinguish over Shim teaching the light-emitting pixel identical to that of claim 5.  Accordingly, since the structure/element disclosed in Shim is identical to that of the claim, Shim’s teaching would satisfy the claimed functional formula and therefore it is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 10, Shim teaches an OLED apparatus, comprising the OLED panel of claim 1 (paragraph 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al. (US 2021/0057678 A1; hereinafter “Motoyama”).
Regarding Claim 1, referring to at least Fig. 3 and related text, Motoyama teaches an organic light-emitting display (OLED) panel, comprising: a substrate (11) (paragraph 118); and a light-emitting pixel array disposed on the substrate and comprising a plurality of light-emitting pixels (paragraphs 108 and 132); each of the plurality of light-emitting pixels (for example, 10G) comprises a concave structure (27), a light-emitting layer (31-33), a planarization layer (35), and a convex microlens (36) which are sequentially stacked up and aligned up on the substrate in such a manner (paragraphs 109-116).
While Motoyama does not explicitly disclose light emitted from the light-emitting layer passes through a focal point of the convex microlens, Motoyama discloses parameter adjustments such as a shape/size of the concave structure (27), an index of refraction of the planarization layer (35) for condensing light emitted from the organic layer 33 and to obtain peak intensity of the light (paragraphs 168-176).  Furthermore, it is well known in the art to adjust a distance between the convex microlens (36) and the light emitting layer (31-33).  Accordingly, it would have been obvious to one of ordinary skill in the art to obtain such claimed light emitting characteristic by adjusting parameters as a routine skill in the art as discussed above in order to obtain the desired light emitting intensity and/or good viewing angle characteristics.  
Regarding Claim 2, Motoyama teaches wherein the concave structure comprises a rotationally symmetric curvature with its rotationally symmetric axis coinciding with an optical axis of the corresponding convex microlens in the same light-emitting pixel (figs. 7 and paragraph 130).
Regarding Claim 3, Motoyama teaches wherein the light-emitting layer is conformally laminated on the concave structure (fig. 3).
Regarding Claim 4, Motoyama teaches wherein the light-emitting pixel further comprises: a pixel driving circuit (20) disposed between the substrate and the light-emitting layer (paragraph 135); and an insulating layer (26) with a through hole (28) disposed between the pixel driving circuit and the light-emitting layer (paragraph 135); and the light-emitting layer further comprises: a first electrode (31), a light-emitting functional layer (33), and a second electrode (32) which are sequentially stacked on the concave structure, and the first electrode is electrically connected to the pixel driving circuit via the through hole (paragraphs 135-137).
Regarding Claim 5, Motoyama teaches wherein each of the plurality of light-emitting pixels comprises a plano-convex lens (36) which has a flat surface facing towards the light-emitting layer, and a convex surface (fig. 3).
While Motoyama is silent regarding a functional formula in claim 5, Motoyama teaches each and every limitation of claim 5 including the plano-convex lens as discussed above.  It is also noted that claim 5 does not require any additional structural limitation to distinguish over Motoyama teaching the light-emitting pixel identical to that of claim 5.  Accordingly, since the structure/element disclosed in Motoyama is identical to that of the claim, Motoyama’s teaching would satisfy the claimed functional formula and therefore it is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 6, Motoyama teaches wherein the rotationally symmetric curvature of the concave structure comprises a part of a spherical surface (paragraph 130), and a center of the spherical surface coincides with a focal point of the plano-convex lens (See fig. 7 and the rejection of claim 1 regarding the focal point of the microlens).
Regarding Claim 7, Motoyama teaches wherein the center of the spherical surface coincides with a focal point of green light of the plano-convex lens (36 for a green light emission element 10G) (See paragraph 132 and the rejection of claim 1 regarding the focal point of the microlens).
Regarding Claim 8, teaching of Motoyama has been discussed above including a refractive index of the planarization layer (paragraph 125.  For example, acrylic-based resin of 35).  While Motoyama teaches utilizing a well-known material for the convex microlens (paragraph 130), Motoyama does not explicitly disclose the specific material to compare between the refractive index for the planarization layer and the refractive index of the convex microlens.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize a readily available microlens material choice, including the material such that the refractive index of the planarization layer is smaller than the refractive index of the microlens as claimed, in order to obtain the predictable microlens characteristics.
Regarding Claim 9, Motoyama teaches wherein the light-emitting layer comprises a first electrode (31), a light-emitting functional layer (33), and a second electrode (32) which are sequentially stacked up on the concave structure (paragraphs 135-137), and the first electrode comprises a reflective layer capable of reflecting light (paragraph 137).
Regarding Claim 10, Motoyama teaches an OLED apparatus, comprising the OLED panel of claim 1 (paragraph 100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829